Prospectus Supplement dated December 15, 2009 Putnam AMT-Free Municipal Fund Prospectus dated 11/30/09 The table of Annual fund operating expenses in Fund summary  Fees and expenses is deleted in its entirety and replaced with the following: Annual fund operating expenses*** (expenses you pay each year as a percentage of the value of your investment) Management Distribution and Other Total annual fund Expense Net Share class fees service (12b-1) fees expenses operating expenses reimbursement Expenses**** Class A 0.50% 0.23%  0.11% 0.84% (0.05)% 0.79% Class B 0.50% 0.85% 0.11% 1.46% (0.05)% 1.41% Class C 0.50% 1.00% 0.11% 1.61% (0.05)% 1.56% Class M 0.50% 0.50% 0.11% 1.11% (0.05)% 1.06% Class Y 0.50% N/A 0.11% 0.61% (0.05)% 0.56% *** Annual fund operating expenses reflect projected expenses based on a new expense arrangement and the funds recent (8/31/09) asset level. **** Reflects Putnam Investment Management, LLCs (Putnam Management) contractual obligation, through November 30, 2010, to limit the funds management fees to an annual rate of 0.452% of the funds average net assets. This obligation may be modified or discontinued by agreement between Putnam Management and the funds Board of Trustees at any time.  Represents a blended rate. Distribution and Service (12b-1) fees for class A shares are paid at a rate equal to the weighted average of (i) 0.20% of the net assets of the fund attributable to class A shares purchased and paid for prior to April 1, 2005 and (ii) 0.25% of all other net assets of the fund attributable to class A shares. PUTNAM INVESTMENTS 259504 12/09
